Citation Nr: 1504587	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  08-29 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for post-operative left knee traumatic arthritis with patellofemoral joint pain (hereinafter "left knee disability").

2.  Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for post-operative right knee traumatic arthritis with patellofemoral joint pain status post meniscectomy (hereinafter "right knee disability").

3.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to service-connected disabilities.

4.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected disabilities. 

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from January 1971 to January 1983, and from April 1983 to April 1999.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied disability ratings in excess of 10 percent for the left and right knee disabilities and denied service connection for left and right hip and low back disorders.  The Veteran moved during the course of this appeal and the current agency of original jurisdiction (AOJ) is the VA RO in Houston, Texas.  See November 2013 report of general information.  In January 2007, the Veteran filed a claim for increased disability ratings for the service-connected bilateral knee disabilities and service connection for bilateral hip and low back disorders.  In August 2012, the Board found that entitlement to a TDIU had been raised by the evidence of record and recharacterized the issues on appeal to include entitlement to a TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

In August 2012, the Board remanded the issues of higher disability ratings for left and right knee disabilities, service connection for an acquired psychiatric disorder, bilateral hip and low back disorders, and entitlement to a TDIU for additional development.  In a June 2013 rating decision, the AOJ granted service connection for a panic disorder without agoraphobia, constituting a full grant of the benefit sought on appeal with respect to this issue.  The Board is remanding the issues of service connection for bilateral hip and low back disorders and entitlement to a TDIU.  

With respect to the increased rating issues decided herein, pursuant to the August 2012 Board remand instructions, outstanding VA treatment records from the Gainesville, Florida, and Fresno, California, VA Medical Centers (VAMC) were obtained and associated with the claims file.  Further, the Veteran underwent a VA examination in September 2012 in order to assist in determining the current severity of the left and right knee disabilities.  As discussed below, the Board finds the September 2012 VA examination report thorough, adequate, and in compliance with the Board's remand instructions; therefore, the Board finds there has been substantial compliance with the prior Board remand orders.  See Stegall v. West,	 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The case was returned to the Board for appellate consideration and is now ready for decision with respect to the issues of increased disability ratings for the left and right knee disabilities.   

In the September 2008 substantive appeal (on a VA Form 9), the Veteran requested the videoconference hearing at the local RO before a Veterans Law Judge sitting in Washington, DC.  In correspondence received in October 2008, the Veteran withdrew the hearing request.  The request is deemed withdrawn and the Board may proceed with adjudication.  38 C.F.R. § 20.704(d) (2014).  

June 2013 VA examination reports have been associated with the claims file.  While the most recent supplemental statement of the case does not include review of this evidence, in August 2014, the Veteran, through the representative, submitted a waiver of AOJ consideration of the additional evidence.  As such, the Board may consider the evidence in the first instance.  In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.

The issue of entitlement to dependency benefits has been raised by the record, but has not been adjudicated by the AOJ.  See May 2014 request for approval of school attendance (VA Form 21-674).  In August 2012, the Board referred a claim for service connection for hypertension, which has yet to be adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of service connection for bilateral hip and low back disorders and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the entire increased rating period, the Veteran's left knee disability has been manifested by symptoms of painful motion, crepitus, and effusion that are productive of noncompensable limitation of motion.

2.  For the entire increased rating period, the Veteran's left knee disability has not been manifested by ankylosis, limitation of flexion to 30 degrees, limitation of extension to 15 degrees, instability, dislocation of the semilunar cartilage with frequent episodes of joint "locking," pain, and effusion, malunion or non-union of the tibia and fibula, or genu recurvatum.

3.  For the entire increased rating period, the Veteran's right knee disability has been manifested by symptoms of painful motion, crepitus, and effusion that are productive of noncompensable limitation of motion, and removal of the semilunar cartilage with frequent episodes of joint pain and effusion.

4.  For the entire increased rating period, the Veteran's right knee disability has not been manifested by ankylosis, limitation of flexion to 30 degrees, limitation of extension to 15 degrees, instability, dislocation of the semilunar cartilage with frequent episodes of joint "locking," malunion or non-union of the tibia and fibula, or genu recurvatum.


CONCLUSIONS OF LAW

1.  For the entire increased rating period, the criteria for a disability rating in excess of 10 percent for post-operative left knee traumatic arthritis with patellofemoral joint pain have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5260 (2014).

2.  For the entire increased rating period, the criteria for a disability rating in excess of 10 percent for post-operative right knee traumatic arthritis with patellofemoral joint pain status post meniscectomy, or for a separate knee rating, have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5260 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.	 §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Board is remanding the claims of service connection for bilateral hip and low back disorders and entitlement to a TDIU; therefore, no further discussion regarding VCAA notice or assistance duties is required with respect to these issues.

With respect to the appeal for increased disability ratings for the service-connected bilateral knee disabilities, notice was provided to the Veteran in April 2007, prior to the initial adjudication of the claim in October 2007.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability ratings and effective dates.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.       

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA treatment records, naval hospital outpatient treatment records, private treatment records, VA examination reports, articles submitted by the Veteran, and lay statements.

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 
580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Indeed, even when the adequacy is challenged, the Board may assume the competency of any VA medical examiner, including even nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).      

The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in July 2007 and September 2012.  In a November 2007 notice of disagreement, the Veteran contended that the July 2007 VA examiner was a nurse practitioner, not a physician, who did not have access to or did not thoroughly review the claims file.  In the September 2008 substantive appeal (on a VA Form 9), the Veteran contended that the nurse practitioner who conducted the July 2007 VA examination only "fingered through [his] entire record for 10 minutes and examined [him] for just a couple more."  The Veteran contended that the VA examiner's findings were not even close to correct.  In an August 2012 written statement, the Veteran contended that the July 2007 VA examiner "quickly scanned [his] record which contained 20 years of information and within approximately 20 minutes made her findings."  The Veteran contended that he questioned the July 2007 VA examiner at the time and commented on how "fast" she made her assessment.

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that a claimant challenging the expertise of a VA examiner must "set forth the specific reasons . . . that the expert is not qualified to give an opinion."  Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010).  That has not happened in this case.  While the Veteran contends that the VA examiners did not review (or at least did not review thoroughly) the claims file, the Board finds that this assertion is not supported by the other evidence of record.  Both VA examination reports note that the VA examiner reviewed the claims file.  Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15, 71 L. Ed. 131, 47 S. Ct. 1 (1926) ("there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties")); see also Butler v. Principi, 244 F.3d 1337, 1340 (Fed.Cir.2001) (presumption of regularity allows courts to presume that what appears regular is regular, the burden shifting to the claimant to show the contrary).  The Veteran has not contended that either examiner misstated or omitted any relevant fact or what documents in the claims folder the examiners did not review.  

Since the Veteran has not provided a specific argument or evidence concerning the professional competence of the VA examiner, the examiner is presumed competent.  See Rizzo, 580 F.3d at 1290-1291.  The Board finds that the VA examiners were competent and qualified through education, training, and experience to offer medical diagnoses, statements, or opinions.  See Cox, 20 Vet. App. 563.  There is also additional medical and lay evidence of record reflecting the functional impairment caused by the service-connected left and right knee disabilities.

In the September 2008 substantive appeal (on a VA Form 9), the Veteran contended that, while the July 2007 VA examination report notes that the examination took place at the Biloxi VAMC, he was seen at the Pensacola VAMC and was never seen at the Biloxi VAMC.  While the Board acknowledges that the Biloxi VAMC is located in Mississippi and not Florida, this notation on the VA examination report appears to be an inadvertent typographical error.  The VA examination scheduling request form notes that the Veterans Health Administration (VHA) division processing the VA examination request was the Pensacola, Florida, VA outpatient clinic (OPC).  The Veteran's contact and identification information is also recorded correctly on the July 2007 VA examination report.  As such, the Board finds that, despite the typographical error, the July 2007 VA examination report was conducted in reference to this Veteran and may properly be considered in this case. 

The July 2007 VA examiner noted that additional limitation of function due to repetitive use or flare-ups could not be determined without resorting to mere speculation.  In the August 2012 remand, the Board found this portion of the July 2007 VA examination report to be inadequate because the examiner did not provide a rationale for why she was unable to render an opinion without resorting to speculation.  The Veteran underwent an additional VA examination in September 2012.  Pursuant to the August 2012 Board remand instructions, the September 2012 VA examiner specifically noted and discussed the Veteran's reports of flare-ups associated with the bilateral knee disabilities.  The VA examiner noted that the Veteran reported flare-ups of knee pain with deep knee bends and stairs and noted that, upon repetitive range of motion testing, additional limitation of motion of bilateral knee flexion to 130 degrees (flexion was to 135 degrees initially, bilaterally) as well as functional impairment due to bilateral pain on movement.

While medical examiners are responsible for providing a "full description of the effects of a particular disability upon the claimant's ordinary activity" (see 38 C.F.R. § 4.10 (2014)), it is the task of the adjudicator to "interpret reports of examination in the light of the whole recorded history, reconciling various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present."  See 38 C.F.R. § 4.2 (2014); see also Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  As such, the Board finds that the VA examinations, taken in connection with the other lay and medical evidence of record, are thorough and adequate and provide a sound basis upon which to base a decision with regard to the Veteran's appeal.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history, and specifically addressed the symptoms, including as reported during flare-ups and additional functional limitation, listed in the relevant criteria in the potentially applicable diagnostic codes.  

The Veteran was offered the opportunity to testify at a Board hearing, but subsequently withdrew the hearing request.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R.	 § 3.159.


Increased Ratings for Left and Right Knee Disabilities

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2014).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2014).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2014).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered, and found inappropriate, the assignment of staged ratings for any part of the increased rating period on appeal.

Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25 (2014).  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the U.S. Court of Appeals for Veterans Claims (Court) has interpreted 38 U.S.C.A. § 1155 as implicitly containing the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding of disabilities, which is cautioned against in 38 C.F.R. § 4.14 (2014).  In Esteban, the Court held that the critical element was that none of the symptomatology for any of the conditions was duplicative of or overlapping with the symptomatology of the other conditions.

The Veteran is in receipt of 10 percent disability ratings for the service-connected left and right knee disabilities, respectively, under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260.  Diagnostic Code 5010 represents arthritis due to trauma, substantiated by x-ray findings, which in turn is to be rated under Diagnostic Code 5003 as degenerative arthritis (hypertrophic or osteoarthritis).  38 C.F.R. § 4.71a.  Degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Id., Diagnostic Code 5003.

Notes (1) and (2) under Diagnostic Code 5003 provides the following: Note
(1) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Note 
(2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Notes (1) and (2).    

The Diagnostic Codes that focus on limitation of motion of the knee are Diagnostic Codes 5260 and 5261.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  Id.  

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.   Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Throughout the course of this appeal, the Veteran has contended that the left and right knee disabilities have been manifested by more severe symptoms than that contemplated by the 10 percent disability ratings assigned.  See January 2007 claim.  In the November 2007 notice of disagreement, the Veteran contended that the bilateral knee disabilities had significantly worsened.  

As discussed in detail below, for the entire increased rating period, the Board finds that the criteria for increased disability ratings in excess of 10 percent for the service-connected left and right knee disabilities have not been met or more nearly approximated.  For the entire increased rating period, the Veteran's left knee disability has been manifested by symptoms of painful motion, crepitus, and effusion that are productive of noncompensable limitation of motion.  For the entire increased rating period, the Veteran's right knee disability has been manifested by symptoms of painful motion, crepitus, and effusion that are productive of noncompensable limitation of motion, and removal of the semilunar cartilage with frequent episodes of joint pain and effusion.

The VA treatment records as well as the Veteran's own statements through the course of this appeal reflect that the Veteran's has consistently reported bilateral knee pain that is managed by pain medication and steroid injections.  The evidence of record, including the service treatment records, reflects that the Veteran has experienced knee pain since service separation.  In the November 2007 notice of disagreement, the Veteran reported that he is unable to play any type of physical sport or stand, run, or walk for any prolonged period.  The Veteran reported that he is always in pain when walking, bending, and twisting.  In a January 2008 written statement, the Veteran reported taking pain medication to manage the chronic pain.  See also September 2008 substantive appeal. 

At the July 2007 VA examination, the Veteran reported that both knees had worsened over the years following service separation.  The Veteran reported constant sharp knee pain and daily flare-ups lasting two to four hours that are precipitated by prolonged standing or walking and alleviated with rest, heat, and medications.  The Veteran denied use of any assistive devices.  The Veteran reported being unable to participate in sports, run, or do high-impact aerobics.

Upon physical examination at the July 2007 VA examination, the Veteran was noted to ambulate unassisted with a normal gait and perform shallow knee bends without difficulty.  The VA examiner noted that the right knee was tender to palpation, but that the left knee was nontender.  The VA examiner noted bilateral crepitus.  The VA examiner noted no laxity, joint line tenderness, erythema, effusion, or popliteal mass and that anterior and posterior drawer and McMurray's tests were negative bilaterally.  Upon physical examination, range of motion testing reflected bilateral knee flexion to 130 degrees and extension to 0 degrees.  The VA examiner noted that additional limitation of function due to repetitive use or flare-ups could not be determined without resorting to mere speculation.  

An April 2009 naval hospital outpatient treatment record notes that, upon physical examination, full range of motion with good stability to varus valgus and anterior-posterior stressing and minimal joint line tenderness was noted in both knees.  A February 2011 naval hospital outpatient treatment record notes, upon physical examination, normal range of motion, negative McMurray's and patellofemoral apprehension tests, and no effusion, erythema, misalignment, or tenderness on palpation in both knees.  The treatment record notes crepitus and pain on motion and tenderness observed during ambulation in both knees. 

At the September 2012 VA examination, the Veteran reported flare-ups of knee pain with deep knee bends and stairs.  Upon physical examination, range of motion testing reflected bilateral knee flexion to 135 degrees with objective evidence of painful motion at 135 degrees and extension to 0 degrees with no objective evidence of painful motion.  Upon repetitive testing, bilateral knee flexion was additionally limited to 130 degrees.  No additional limitation of extension was noted upon repetitive testing.  The VA examiner noted functional impairment for both knees of pain on movement.  Both knees were noted to be tender or painful to palpation.  Joint stability tests were normal bilaterally.  The VA examination report notes that the Veteran does not use an assistive device in connection with either knee disability.   

The September 2012 VA examiner noted no meniscus abnormalities associated with the left knee, but that the right meniscus had been surgically removed.  The VA examiner noted frequent episodes of joint pain and effusion, but frequent episodes of joint "locking" were not noted in connection with the right meniscus abnormality.  Frequent episodes of joint pain and effusion were also noted in connection with the left knee disability.  The VA examiner noted that continued pain and limited mobility in the right knee were residual symptoms of the right meniscectomy.  The VA examiner noted that continued pain and limited mobility in the left knee were residual symptoms of the left knee arthroscopy with debridement in the 1990s.

After a review of all the evidence, both lay and medical, for the entire increased rating period, the Board finds that the criteria for increased disability ratings in excess of 10 percent for the service-connected left and right knee disabilities have not been met or more nearly approximated.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  A rating in excess of 10 percent (20 percent) under Diagnostic Code 5010, which in turn would be rated under Diagnostic Codes 5260 and 5261 for limitation of motion, requires flexion limited to 30 degrees or less or extension limited to 15 degrees or more.  

For the entire increased rating period, the limitation of motion of the right or left knee did not more nearly approximate extension limited to 15 degrees or more, or flexion limited to 30 degrees or less, as needed for a 20 percent rating, even with consideration of the additional limitation due to pain, crepitus, and effusion.  The evidence also does not show compensable limitation of motion of extension (10 degrees) and limitation of motion of flexion (45 degrees) to warrant separate compensable ratings for both limitation of extension and limitation of flexion for the left or right knee.  See VAOPGCPREC 09-04 (separate ratings may be awarded for compensable limitation of flexion and limitation of extension of the same knee joint).  Rather, the evidence of record shows that the Veteran, at worst, had bilateral knee flexion to 130 degrees with objective evidence of painful motion at 130 degrees and extension to 0 degrees at the July 2007 VA examination, which does not approximate limitation to 30 degrees of flexion or 15 degrees of extension as needed for a higher (20 percent) rating.  See VAOPGCPREC 9-98 (interpreting that painful motion is considered limited motion at the point that the pain actually sets in).  Therefore, higher disability ratings in excess of 10 percent are not warranted under Diagnostic Codes 5260 or 5261 for limitation of flexion and extension of the left or right knee.  38 C.F.R. § 4.71a.   

The Board has considered whether higher disability ratings for the left or right knee are warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See also DeLuca.  Here, there is no question that the Veteran's left and right knee disabilities have caused pain, effusion, and crepitus, which have restricted overall motion.  The Veteran has consistently, in statements to the Board and statements made for the purpose of treatment, reported chronic bilateral knee pain and difficulty with prolonged walking and standing; however, as noted above, even taking into account additional functional limitation due to pain, the VA examination reports and treatment records indicate ranges of motion for the entire rating period that do not more nearly approximate the 20 percent criteria.  At the July 2007 VA examination, range of motion testing reflected bilateral knee flexion was limited to 130 degrees and extension to 0 degrees.  Based on the above, the degree of functional impairment does not warrant a higher evaluation based on limitation of motion for either the left or right knee disabilities.

The Board also finds that, for the entire increased rating period, no other higher or separate rating is warranted under any of the other diagnostic codes pertaining to the knee.  Ankylosis is "[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint."  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (quoting from Stedman's Medical Dictionary 87 (25th ed. 1990)).  As there is no lay or medical evidence of ankylosis, the Board finds that Diagnostic Code 5256 does not apply.  There is no evidence that the Veteran underwent a knee replacement of either knee joint; therefore, Diagnostic Code 5055 is inapplicable.  38 C.F.R. § 4.71a.  

The Board also finds that a separate disability rating under Diagnostic Code 5257 for recurrent subluxation or lateral instability of the left or right knee is not warranted for any part of the increased rating period.  A September 2011 naval hospital outpatient treatment record notes that the Veteran denied instability in the right lower leg.  At the July 2007 and September 2012 VA examinations, no instability or laxity was noted in either knee.  At the September 2012 VA examination, joint stability tests were normal bilaterally.  Based on the above, the Board finds that the weight of the evidence demonstrates that the Veteran's left and right knee disabilities have not been manifested by lateral instability or subluxation as needed for a separate rating under Diagnostic Code 5257.  Id.

Diagnostic Code 5258 addresses dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  With respect to the left knee disability, the evidence of record does not support a finding that the Veteran had dislocation of the left semilunar cartilage.  While frequent episodes of joint pain and effusion were noted, the September 2012 VA examination report noted no meniscus abnormalities associated with the left knee.  With respect to the right knee disability, the September 2012 VA examination reports specifically note that the Veteran had a meniscus tear and that the meniscus had been surgically removed, and did not note any dislocation of the meniscus.  The September 2012 VA examiner noted frequent episodes of joint pain and effusion as residuals of the meniscus (semilunar cartilage) disorder.  Frequent episodes of joint "locking" or meniscal dislocation were not noted.  

Diagnostic Code 5010-5003 specifically provides disability ratings on the basis of limitation of motion, including limitation of motion caused by pain.  While the rating schedule does not direct that all of the symptoms listed in the rating criteria of a particular Diagnostic Code must be manifested by the service-connected disability in order to receive a disability rating under that Code, see 38 C.F.R. § 4.21 (2014), the Board finds that the functional impairment caused by the pain and effusion associated with the bilateral knee disabilities is contemplated by the 10 percent disability ratings assigned under Diagnostic Code 5010-5003.  See also DeLuca at 204-07; 38 C.F.R. §§ 4.40, 4.45, 4.59.  

Further, the right knee disability has not been manifested by either dislocation of the semilunar cartilage or joint "locking."  "Locking" is the sudden loss of ability to extend the knee and is usually painful and may be associated with an audible noise, such as a click or pop.  Firestein, Kelley's Textbook of Rheumatology 571 (9th ed. 2012).  Removal of the semilunar cartilage (or meniscus, see Robert Bruce Salter, Textbook of Disorders and Injuries of the Musculoskeletal System 531-32 (2d ed. 1983)), may resolve restriction of movement caused by tears and displacements of the menisci.  See Arthur J. Helfet, Clinical Features of Injuries to the Semilunar Cartilages, in Disorders of the Knee 110 (Arthur J. Helfet ed., 2d ed. 1982).  To the extent that the right knee disability has been manifested by removal of the meniscus with joint pain and effusion, the Board finds that these symptoms more closely approximate the rating criteria under Diagnostic Code 5259 that specifically rates based upon symptomatic removal of the semilunar cartilage; however, as discussed in detail below, assigning a separate under Diagnostic Code 5259 would violate the prohibition against pyramiding because it would result in the Veteran being compensated twice for the same overlapping symptomatology.  Based on the above, the Board finds that the weight of the evidence demonstrates that the Veteran's left and right knee disabilities have not been manifested by dislocation of the meniscus with frequent episodes of "locking," pain, and effusion into the joint; therefore, Diagnostic Code 5258 does not apply.  38 C.F.R. § 4.71a.

The Board also finds that a separate disability rating under Diagnostic Code 5259 is not warranted in the present case.  With respect to the left knee, review of the evidence of record does not reflect that the Veteran underwent a meniscectomy or that the left knee disability has been otherwise manifested by removal of the semilunar cartilage; therefore, the Board finds that Diagnostic Code 5259 does not apply with respect to the left knee disability.

With respect to the right knee disability, the Board finds that a separate rating under Diagnostic Code 5259 is not warranted in the present case.  Under Diagnostic Code 5259, a maximum 10 percent rating is assigned for removal of semilunar cartilage which is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  That is, there are only two requirements for a compensable rating under Diagnostic Code 5259.  First, the semilunar cartilage or meniscus must have been removed.  Second, it must be symptomatic.  Looking to the plain meaning of the terms used in the rating criteria, "symptomatic" means indicative, relating to, or constituting the aggregate, of symptoms of disease.  STEDMAN'S MEDICAL DICTIONARY, 1743 (27th ed. 2000).  A symptom is any morbid phenomenon or departure from the normal in a structure, function, or sensation, experienced by a patient and indicative of disease.  Id. at 1742.   Thus, the second Diagnostic Code 5259 requirement being "symptomatic" is broad enough to encompass all symptoms, including pain, limitation of motion, stiffness, and instability.

The Board finds that the symptomatic residuals associated with the Veteran's right knee meniscectomy are already compensated in the assigned 10 percent rating discussed above under Diagnostic Code 5010-5003.  The September 2012 VA examiner noted continued pain and limited mobility as symptomatic residuals of the right knee meniscectomy.  The record shows that the Veteran's right knee disability is manifested by findings and symptoms which include noncompensable limitation of motion, painful motion, and functional loss due to pain.  These symptoms and limitations are contemplated in the 10 percent rating currently assigned under Diagnostic Code 5010-5003.  The critical element in permitting the assignment of separate ratings under various Diagnostic Codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban, at 261-62.  As the continued pain and limited mobility attributable to the meniscectomy overlaps with the symptomatology upon which the 10 percent rating under Diagnostic Code 5010-5003 has been based, the Board finds that assigning a separate rating under Diagnostic Code 5259 would constitute pyramiding prohibited by 38 C.F.R. § 4.14 because limited mobility is already contemplated in the rating assigned under Diagnostic Code 5010-5003 for arthritis with painful limitation of motion.  See id.; 38 C.F.R. § 4.14.  To assign a separate rating for the right knee disability under Diagnostic Code 5259 would compensate the Veteran twice for the same symptoms.  See Esteban, at 261 (the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition).  Moreover, the highest available rating under Diagnostic Code 5259 in this case is 10 percent; thus, Diagnostic Code 5259 does not allow for a higher rating than the 10 percent disability rating currently assigned under Diagnostic Code 5010-5003.    

Diagnostic Code 5262 does not apply, as there is no evidence of impairment of the tibia or fibula of either knee.  Diagnostic Code 5263 assigns a single 10 percent disability rating for genu recurvatum that is acquired, traumatic, and with weakness and insecurity in weight-bearing objectively demonstrated.  As the evidence of record does not reflect that the Veteran has genu recuravtum of either knee, Diagnostic Code 5263 does not apply.  Id.     

Finally, the September 2012 VA examination report notes that the right and left knee surgical scars are not painful or unstable and the total area was not greater than 39 square centimeters.  The Veteran has not contended that the scars associated with the service-connected left and right knee disabilities are painful or unstable.  The Board finds that the weight of the evidence is against a finding that the scars are painful, unstable, deep, or greater than 39 square centimeters; therefore, the Board finds that the Veteran is not entitled to a separate compensable rating under Diagnostic Codes 7800 through 7805 for a left or right knee scar.  38 C.F.R. § 4.118 (2014).

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating would have been warranted for the left or right knee disabilities for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular disability ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Board finds that all the symptomatology and impairment caused by the Veteran's bilateral knee disabilities is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's bilateral knee disabilities have been manifested by symptoms of painful motion, crepitus, and effusion that are productive of noncompensable limitation of motion, and removal of the semilunar cartilage with frequent episodes of joint pain and effusion.  The schedular rating criteria specifically provides ratings painful arthritis (Diagnostic Code 5003, 38 C.F.R. § 4.59) and limitation of motion (Diagnostic Codes 5260 and 5261), including motion limited to orthopedic factors such as pain, incoordination, weakness, and instability of station (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), which are incorporated into the schedular rating criteria.  

The Veteran's crepitus is specifically contemplated by the rating criteria for limitation of motion because arthritis contemplates painful limitation of motion as caused by crepitus (grating, crackling, or popping sensations in the knee) and which inherently creates difficulty with prolonged standing or walking.  See also 38 C.F.R. § 4.45 (interference with sitting, standing, and weight-bearing are related considerations to painful motion).  In this case, comparing the Veteran's disability level and symptomatology of the left and right knee disabilities to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The issue of entitlement to a TDIU, remanded below, will address the assertion that the Veteran is entitled to a total rating due to a combination of all disabilities and is based upon different criteria than an extraschedular rating under 38 C.F.R. § 3.321(b).  An extraschedular rating under 38 C.F.R. § 3.321(b)(1) requires only marked interference with employment, meaning above and beyond the schedular rating assigned for the disability, whereas TDIU requires evidence of unemployability.  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994); see also Thun, 22 Vet. App. at 117 ("extraschedular consideration may be warranted for disabilities that present a loss of earning capacity that is less severe than one where the veteran is totally unemployable").  In Thun, the Court held that difficulty in obtaining or retaining employment is an element considered for establishing a TDIU; therefore, to require the same showing in determining entitlement to extraschedular consideration under 38 C.F.R. § 3.321 would create an impermissible overlap between these two concepts.        

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the left or right knee disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased disability rating in excess of 10 percent for post-operative left knee traumatic arthritis with patellofemoral joint pain is denied. 

An increased disability rating in excess of 10 percent for post-operative right knee traumatic arthritis with patellofemoral joint pain status post meniscectomy is denied.





REMAND

Service Connection for Bilateral Hip and Low Back Disorders

In August 2012, the Board, in pertinent part, remanded the service connection claims for bilateral hip and low back disorders for further evidentiary development.  Pursuant to the Board's August 2012 remand instructions, the Veteran was provided with VA examinations in September 2012 (with an addendum medical opinion obtained in May 2013) and August 2013 to assist in determining the nature and etiology of the claimed bilateral hip and low back disorders, to include as secondary to the service-connected bilateral knee and ankle disabilities.  The VA examiners were asked to opine whether it was at least as likely as not that any current bilateral hip or low back disabilities are etiologically related to service or caused or aggravated by service-connected disabilities, specifically, the bilateral knee and ankle disabilities.  The VA examiners did not comment on the relationship, if any, between the bilateral hip and low back disorders and the Veteran's service-connected disabilities.  

When VA undertakes to obtain an examination, it must ensure that the examination is adequate.  Barr, 21 Vet. App. at 312.  Thus, the Board finds that an additional VA opinion is necessary as there remains some question as to the etiology of the bilateral hip and low back disorders.  See McLendon, 20 Vet. App. 79; see also Stegall, 11 Vet. App. at 271 (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

TDIU

Further, the Board finds that any decision with respect to the service connection claims being remanded above may affect the claim for a TDIU.  The Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the claims for service connection currently on appeal because a hypothetical grant of the pending service connection claim could significantly change the adjudication of the TDIU issue because such a grant would increase the overall combined disability percentage and because one of the disabilities the Veteran contends makes him unable to secure substantially gainful employment is the low back disability.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue); see also September 2012 application for increased compensation based on unemployability (VA Form 21-8940).  Consideration of entitlement to a TDIU must, therefore, be deferred until the intertwined issues are either resolved or are prepared for appellate consideration.  See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).  

Accordingly, the issues of service connection for bilateral hip and low back disorders and entitlement to a TDIU are REMANDED for the following action:

1.  Schedule the Veteran for a VA examination(s) (with examiners other than the ones who conducted the September 2012 and August 2013 VA examinations) to obtain an opinion as to the nature and etiology of the claimed bilateral hip and low back disorders, to include as secondary to the service-connected bilateral knee and ankle disabilities.  The Veteran's claims file should be provided.  Rationale should be provided for any opinion expressed.  The examiner should diagnose all hip and low back disabilities and then offer the following opinions:   

Is it at least as likely as not (50 percent or greater probability) that each bilateral hip and low back disability was caused by the service-connected bilateral knee or ankle disabilities?

Is it at least as likely as not (50 percent or greater probability) that each bilateral hip and low back disability was aggravated (permanently worsened in severity beyond a natural progression) by the service-connected bilateral knee or ankle disabilities?

The examiner should also offer an opinion regarding the occupational impairment caused by the service-connected disabilities, both individually and considered together.  In rendering this opinion, the examiner should consider the Veteran's education and previous work experience, but should not consider his age or the effect of any non-service-connected disabilities.  

2.  Then, readjudicate the issues on appeal.  If any of the claims remain denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.  The pending claim of entitlement to a TDIU is inextricably intertwined with service connection claims for bilateral hip and low back disorders; therefore, consideration of this issue should be deferred until the intertwined issues are either resolved or are prepared for appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


